I would reverse because I believe that the statutes are unconstitutional.
I agree with the majority that the state has a legitimate interest in protecting the health and safety of all its citizens. I also agree that we initially presume the constitutionality of a statute. I do not agree, however, that singling out one group of judgment creditors and delaying its collection process protects the health and safety of our citizens. Nor am I persuaded that the state has any greater interest in regulating debt collection for medical services than for any other professional service. No rational basis has been offered for this distinction. Therefore, I do not believe that the statutes are constitutional.
I am not convinced that a person in need of medical services seeks them out because the provider can collect at a rate of only twelve percent rather than twenty-five percent. I have seen no evidence to indicate that people with financial difficulties were being denied medical services. On the other hand, I am convinced that the statutes' discrimination against medical providers will have the opposite effect from that desired. Limiting and delaying the collection of the debt increase the cost of providing the services. The higher the initial cost of the *Page 297 
services, the greater the chilling effect on seeking those services. The greater the limitation on the collection for the services rendered, the greater the risk that a provider will selectively offer those services. The statutes set the stage for financial screening before services will be performed. This is exactly what it seems the legislators wanted to prevent.
Accordingly, I dissent.